 

TRADEMARK SECURITY AGREEMENT

 

This Trademark Security Agreement (this “Agreement”) dated as of May 31, 2012,
is made by and among Frederick’s of Hollywood Group Inc., a New York corporation
(“Group”), and Frederick’s of Hollywood Inc., a Delaware corporation
(“Frederick’s” and together with Group, each individually, a “Grantor”, and
collectively, the “Grantors”), and Salus Capital Partners, LLC (“Secured
Party”).

 

WITNESSETH

 

WHEREAS, reference is made to that certain Credit and Security Agreement, dated
as of the date hereof (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among the Grantors, as
Borrowers and Secured Party, as Lender; and

 

WHEREAS, pursuant to the terms of the Credit Agreement, each of the Grantors has
granted to Secured Party a security interest in all of its assets, including all
right, title and interest of such Grantor in, to and under all now owned and
hereafter acquired Trademarks, together with the goodwill of the business
symbolized by such Grantor’s Trademarks, and all products and proceeds thereof,
to secure payment and performance of the Obligations; and

 

WHEREAS, Secured Party has required that the Grantors execute this Agreement to
evidence the security interest granted to Secured Party in any Trademarks and
for recording with the United States Patent and Trademark Office.

 

NOW, THEREFORE, in consideration of the premises set forth herein and for other
good and valuable consideration, receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

 

1.            Definitions. Terms defined in the Credit Agreement and not
otherwise defined herein shall have the meanings given them in the Credit
Agreement. In addition, the following terms have the meanings set forth below:

 

“Trademarks” means all of Grantors’ right, title and interest in and to:
trademarks, service marks, certification marks, collective marks, trade names,
corporate names, company names, business names, fictitious business names,
Internet domain names, trade styles, logos, other source or business
identifiers, designs and general intangibles of a like nature, rights of
publicity and privacy pertaining to the names, likeness, signature and
biographical data of natural persons, now or hereafter in force, and, with
respect to any and all of the foregoing: (i) all registrations and recordation
thereof and all applications in connection therewith including, but not limited
to, the registrations and applications referred to in Schedule A attached hereto
(as such exhibit may be amended or supplemented from time to time), (ii) all
renewals and extensions thereof, (iii) the goodwill of the business associated
therewith and symbolized thereby, (iv) all rights corresponding to any of the
foregoing throughout the world, (v) all rights to sue at law or in equity for
any past, present and future infringement, misappropriation, dilution, violation
or other impairment thereof, including, without limitation, the right to receive
all proceeds of suit and damage awards therefore, and (vi) all payments, income,
and royalties and rights to payments, income, and royalties arising out of the
sale, lease, license assignment or other disposition thereof.

 

 

 

 

“Event of Default” means an Event of Default, as defined in the Credit Agreement
or any other loan agreement or security agreement now in existence or hereafter
entered into by the Grantors.

 

2.            Security Interest. In order to secure the Obligations, each
Grantor hereby confirms and acknowledges that it has granted and created (and,
to the extent not previously granted under the Credit Agreement, does hereby
irrevocably grant and create) a security interest, with power of sale to the
extent permitted by law, in the Trademarks. This security interest is in any and
all rights that may exist or hereafter arise under any trademark law now or
hereinafter in effect in the United States of America or in any other country.

 

3.            Representations and Warranties. Each Grantor represents and
warrants that the it owns each of the Trademarks listed on Schedule A attached
hereto, free and clear of any Lien other than Permitted Liens, and (b) the
Trademarks listed on Schedule A attached hereto include all Trademarks owned or
controlled by such Grantor as of the effective date hereof.

 

4.            Administration of Trademarks. So long as no Event of Default shall
have occurred and be continuing, the Grantors may control and manage the
Trademarks, including the right to receive and use the income, revenue, profits,
and royalties that arise from the use of the Trademarks and any licenses
thereunder, in the same manner and to the same extent as if this Agreement had
not been entered into. Each Grantor shall give Secured Party prompt notice of
any change in the status of said Trademarks or such Grantor’s rights thereunder.

 

5.            Protection of Trademarks. Each Grantor covenants that it will at
its own expense protect, defend and maintain the Trademarks to the extent
reasonably advisable in its business as determined by such Grantor in its sole
discretion, provided that if such Grantor fails to do so, Secured Party may (but
shall have no obligation to) do so in such Grantor’s name or in Secured Party’s
name, but at such Grantor’s expense, and such Grantor shall reimburse Secured
Party in full for all expenses, including reasonable attorney’s fees incurred by
Secured Party in protecting, defending and maintaining the Trademarks.

 

6.            Remedies. Upon the occurrence of an Event of Default and during
the continuation thereof, Secured Party may, at its option, exercise any one or
more of the following remedies: (a) exercise all rights and remedies available
under the UCC, or under any applicable law; (b) sell, assign, transfer, pledge,
encumber or otherwise dispose of any Trademark; (c) enforce any Trademark, and
any licenses thereunder; and (d) exercise or enforce any or all other rights or
remedies available to Secured Party by law or agreement against the Trademarks,
against any Grantor or against any other person or property. If Secured Party
shall exercise any remedy under this Agreement, the Grantors shall, at the
reasonable request of Secured Party, do any and all lawful acts and execute any
and all proper documents required by Secured Party in aid thereof. For the
purposes of this Section 6, upon the occurrence of an Event of Default and
during the continuation thereof, each Grantor appoints Secured Party as its
attorney with the right, but not the duty, to endorse such Grantor’s name on all
applications, documents, papers and instruments necessary for Secured Party to
(i) act in its own name or enforce or use the Trademarks, (ii) grant or issue
any exclusive or non-exclusive licenses under the Trademarks to any third party,
and/or (iii) sell, assign, transfer, pledge, encumber or otherwise transfer
title in or dispose of any Trademark. Each Grantor hereby ratifies all that such
attorney shall lawfully do or cause to be done pursuant to the powers granted in
this Section 6. This power of attorney shall be irrevocable until the
termination of the Credit Agreement and satisfaction of the Obligations. The
Grantors shall reimburse Secured Party for all reasonable attorney’s fees and
expenses of all types incurred by Secured Party, or its counsel, in connection
with the exercise of the rights of Secured Party under this Agreement.

 

2

 

 

7.          Incorporation of Credit Agreement. Except as expressly set forth
herein, the rights and obligations of the Grantors and Secured Party with
respect to the Trademarks shall in all respects be governed by the Credit
Agreement, the terms of which are incorporated as fully as if set forth at
length herein.

 

8.          Counterparts. This Agreement may be executed in one or more
counterparts, each of which, when executed and delivered, shall be deemed an
original, and all of which, when taken together, shall constitute but one and
the same agreement.

 

[SIGNATURES APPEAR ON FOLLOWING PAGES]

 

3

 

 

IN WITNESS WHEREOF, the parties have executed this Trademark Security Agreement
as of the date written above.

 

  GRANTORS:       FREDERICK’S OF HOLLYWOOD GROUP
INC.         By: s/ Thomas Rende     Thomas Rende     Chief Financial Officer  
      FREDERICK’S OF HOLLYWOOD, INC.         By: s/ Thomas Rende      Thomas
Rende     Chief Financial Officer

 

[Signature Page to Trademark Security Agreement]

 

 

 

 

  SECURED PARTY:       SALUS CAPITAL PARTNERS, LLC         By: s/ Kyle C. Shonak
    Kyle C. Shonak     Senior Vice President

 

[Signature Page to Trademark Security Agreement]

 

 

 

 

SCHEDULE A

 

Trademarks and Trademark Applications



 

Mark

SN or
Reg. No.

Filed or
Issued Date Owner

 

FREDERICK’S

Reg. No.

(CA) 4368 Renewal No. 7565

Issued 4/30/1976 Frederick's of Hollywood BOUDOIR CAFÉ

SN

85/299,302

Filed 4/19/2011 Frederick's of Hollywood CORSETINI

SN

85/029,166

Filed 5/3/2010 Frederick's of Hollywood

F (Stylized)

[image_001.jpg]

Reg. No. 3,532,435 Issued 11/11/2008 Frederick's of Hollywood

F (Stylized)

[image_002.jpg]

Reg. No. 3,076,474 Issued 4/4/2006 Frederick's of Hollywood FREDERICK’S Reg. No.
1,055,867 Issued 1/11/1977 Frederick's of Hollywood

 

 

 

 

FREDERICK’S Reg. No. 1,058,525 Issued 2/8/1977 Frederick's of Hollywood
FREDERICK’S

Reg. No. 1,052,485

 

Issued 11/9/1976 Frederick's of Hollywood FREDERICK’S Reg. No. 1,051,548 Issued
10/26/1976 Frederick's of Hollywood FREDERICK’S OF HOLLYWOOD Reg. No. 1,674,329
Issued 2/4/1992 Frederick's of Hollywood

FREDERICK’S OF HOLLYWOOD

(Stylized)

 

[image_003.jpg]

Reg. No. 3,405,857 Issued 4/1/2008 Frederick's of Hollywood

FREDERICK’S OF HOLLYWOOD

(Stylized)

 

[image_003.jpg]

Reg. No. 2,932,489 Issued 3/15/2005 Frederick's of Hollywood FREDERICK’S OF
HOLLYWOOD Reg. No. 1,627,771 Issued 12/11/1990 Frederick's of Hollywood

FREDERICKS.

COM

Reg. No. 2,403,596 Issued 11/14/2000 Frederick's of Hollywood

GET CHEEKY & Design

 

[image_006.jpg]

Reg. No. 3,416,487 Issued 4/29/2008 Frederick's of Hollywood

 

7

 

 

HOLLYWOOD ICON BY FREDERICK’S OF HOLLYWOOD

[image_004.jpg]

 

Reg. No. 3,935,638 Issued 3/22/2011 Frederick's of Hollywood PREMIERE LINE BY
FREDERICK’S OF HOLLYWOOD Reg. No. 3,456,537 Issued 7/1/2008 Frederick's of
Hollywood REAL SHAPES Reg. No. 1,585,795 Issued 3/6/1990 Frederick's of
Hollywood Group Inc. SEDUCTION BY FREDERICK’S OF HOLLYWOOD Reg. No. 3,858,916
Issued 10/12/2010 Frederick's of Hollywood

THE HOLLYWOOD EXXTREME CLEAVAGE & Design

[image_005.jpg]

Reg. No. 3,164,722 Issued 10/31/2006 Frederick's of Hollywood THE ORIGINAL SEX
SYMBOL Reg. No. 3,156,626 Issued 10/17/2006 Frederick's of Hollywood

 



8

 